In an action to declare amendments to a local zoning ordinance unconstitutional and ineffective, the appeal is from an order denying a motion made on October 1,1956 to sever the first cause of action, which this court on appeal had held to be sufficient, from the third and fourth causes, which this court on appeal had dismissed for insufficiency. The motion to sever was made on the ground that severance was necessary in order that a prospective appeal to the Court of Appeals might be taken from that part of our order which dismissed the third and fourth causes of action. On July 23. 1956 this court denied an application for leave to take such appeal. (2 A D 2d 781.) Order affirmed, with $10 costs and disbursements. The Special Term properly held that only one cause of action remains and that there are no causes which are severable in the present state of the record. Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur.